Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 22-33 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12, respectively, of prior U.S. Patent No. 1,022,6305. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 1,022,6305. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of the present application recites all of the limitations of the patent claim 1 except for “wherein a rotation of the driving pulley about the second axis rotates the first and second driven pulleys in opposite directions about the first axis to one of open In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by patent claim 2, it is not patentably distinct from patent claim 2.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear if the first, second, third and fourth cable sections recited in claim 14 are part of the “at least two first cable sections” and/or the “at least two second cable sections” recited in lines 9-10 of claim 13 or not.  For the purpose of this examination, claim 14 is understood to mean: -- The pulley assembly as recited in Claim 13, wherein the at least two first cable sections and the at least two second cable sections comprise: a first cable section…--.  In claims 15, 19 and 20, it is unclear if the “cable sections” is referring to the cable sections of claim 14 or the two first or two second cable sections of claim 13.  For the purpose of this examination, the cable sections of these claims are determined to be referring to the cable sections of claim 14.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al. (US 2001/0021859).
Regarding claim 13, Kawai et al. disclose a pulley assembly (Figure 4c) for actuating a first jaw and a second jaw, the pulley assembly comprising: a plurality of driven pulleys (411), each coupled to a respective jaw (41A, 41B) and each including at least two radial sides; a driving pulley (98) rotatable about a different axis from the driven pulleys; a plurality of cable sections (upper and lower sections of 44A and  44B) , each cable section coupling different radial sides of each driven pulley to the driving pulley, wherein a directional change in rotation of the driving pulley relieves a tension in at least two first cable sections coupled to different radial sides of at least two of the driven pulleys and applies a tension to at least two second cable sections coupled to opposite radial sides of the driven pulleys than the first two cable sections (evident from Figure 4c). 
Regarding claim 14, the assembly further comprises: a first cable section (upper side of 44B) coupled between a first radial side of a first driven pulley and the driving pulley; a second cable section (lower side of 44B) coupled between a second radial side of the first driven pulley and the driving pulley; a third cable section (upper side of 44A) coupled between a first radial side of a second driven pulley and the driving pulley; and a fourth cable section (lower side of 44B) coupled between a second radial side of the second driven pulley and the driving pulley. 
Regarding claim 15, at least two of the cable sections are part of a single continuous cable (Figure 4c). 
Regarding claim 16, the first and the fourth cable sections are tensioned and the second and the third cable sections are slackened when the driving pulley is rotated in a first direction, and the first and the fourth cable sections are slackened and the second and the third cable sections are tensioned when the driving pulley is rotated in a second direction (evident from Figure 4c). 

Claims 13-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefanchik et al. (US 2013/0140835).
Regarding claim 13, Stefanchik et al. disclose a pulley assembly for actuating a first jaw (110A) and a second jaw (110B), the pulley assembly comprising: a plurality of driven pulleys (142A, 142B/C), each coupled to a respective jaw and each including at least two radial sides; a driving pulley (570A-D; can be considered as multiple sheaves on a single pulley; can be driven - an actuator directly coupled to the pulley for driving the pulley is not positively recited) rotatable about a different axis from the driven pulleys; a plurality of cable sections (706, 708, 710, 712) , each cable section coupling different radial sides of each driven pulley to the driving pulley, wherein a directional change in rotation of the driving pulley relieves a tension in at least two first cable sections coupled to different radial sides of at least two of the driven pulleys and applies a tension to at least two second cable sections coupled to opposite radial sides of the driven pulleys than the first two cable sections (evident from Figures 16A-19B). 
Regarding claim 14, the assembly further comprises: a first cable section (706) coupled between a first radial side of a first driven pulley and the driving pulley; a second cable section (708) coupled between a second radial side of the first driven pulley and the driving pulley; a third cable section (710) coupled between a first radial side of a second driven pulley and the driving pulley; and a fourth cable section (712) coupled between a second radial side of the second driven pulley and the driving pulley. 
Regarding claim 15, at least two of the cable sections are part of a single continuous cable (paragraphs 0202 and 0207). 
Regarding claim 16, the first and the fourth cable sections are tensioned and the second and the third cable sections are slackened when the driving pulley is rotated in a first direction, and the first and the fourth cable sections are slackened and the second and the third cable sections are tensioned when the driving pulley is rotated in a second direction (paragraph 0210). 
Regarding claim 17, the first and the second cable sections are part of a first single continuous cable and the third and the fourth cable sections are part of a second single continuous cable (paragraph 0202). 
Regarding claim 19, each of the cable sections is a separate cable from the other cable sections (paragraphs 0202 and 0207). 
Regarding claim 20, two of the cable sections (706, 708; paragraph 0202) are part of a single continuous cable and two of the cable sections (e.g. 706 and 710) are separate cables. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stefanchik et al. (US 2013/0140835).
Regarding claim 18, Stefanchik et al. fail to disclose the cable structures as claimed. However, Applicant has not disclosed any particular advantage or patentable distinction between the embodiments of the drawings and that of the claimed embodiment (pre-grant publication paragraph 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first/fourth and second/third cable sections as single cables since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771